Appellant renews his complaint that the verdict set out in our original opinion was too indefinite upon which to base a judgment condemning appellant to confinement in the county jail. The reasoning in Moreland v. State, 77 S.W.2d 690, seems applicable here. There the verdict assessed the "punishment at (10) ten years." The holding was that it sufficiently appeared to have been the intention of the jury to direct his confinement in the state penitentiary. The county jail was the only place of confinement authorized by the statute in the present case.
The motion for rehearing is overruled.
Overruled. *Page 416